Warner, Chief Justice.
This was a bill filed by the complainant praying for an injunction which the chancellor refused to grant; whereupon the complainant excepted. When the case was called for a hearing here a motion was made to dismiss it on the *309ground that the bill of exceptions was not tendered and signed by the chancellor within twenty days from the rendition of the decision, as required by the 3213th section of the Code. From an inspection of the record, it appears that the decision refusing the injunction was made on the 29th of May, 1879. The bill of exceptions was signed on the 24th of June, 1879, more than twenty days after the rendition of the decision.
Let the writ of error be dismissed.